Citation Nr: 0929154	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a seizure disorder.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for residuals of a head 
injury.  

5.  Entitlement to service connection for a bilateral ankle 
disorder.  

6.  Entitlement to service connection for bilateral plantar 
fasciitis.  

7.  Entitlement to service connection for a bilateral leg 
disorder.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and her father


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to June 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended) (2008).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  Specifically, the Veteran testified at her 
May 2009 Travel Board hearing that she receives ongoing 
outpatient treatment at the Atlanta VA Medical Center in 
Decatur, Georgia.  

However, a review of the evidence reveals no VA outpatient 
treatment records associated with the Veteran's claims file.  
Other than two medical examinations conducted in June 2005, 
the only documents generated from the VA healthcare system 
are a January 2006 letter authorizing payment for one general 
medical examination at a non-VA provider of the Veteran's 
choice and a February 2006 Request for Outpatient Services.  
Based on the Veteran's May 2009 testimony, there are 
potentially outstanding records pertinent to her claims.  As 
these records may be material to the claims, VA must 
undertake reasonable efforts to obtain them. 38 U.S.C.A. § 
5103A(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA outpatient treatment records 
from the Atlanta VA Medical Center in 
Decatur, Georgia. Any negative search 
result should be noted in the record. 

2.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




